DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 7-10 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a shipping arrangement” in both lines 18 and 20.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same shipping arrangement, a new shipping arrangement, or something else.
Claim 8 recites the limitation “a shipping arrangement” in both lines 11 and 16.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same shipping arrangement as set forth in claim 7, a new shipping arrangement, or something else.
Claim 9 recites the limitation “an installed arrangement” in both lines 7 and 9.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same installed arrangement, a new installed arrangement, or something else.

Claim 10 recites the limitation “an installed arrangement” in both lines 3 and 8.  There is ambiguous antecedent basis issue regarding this limitation since it is unclear if it is directed to the same installed arrangement in claim 9, a new installed arrangement, or something else.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tumlin (US 2004/0083678) in view of Sibbett (US 2004/0006922), Bayer (US 4569154), and Wang (US 6694701)
In regards to claim 7, Tumlin teaches of a method of forming door lite frame systems comprising: 
the first modular frame having a first length, a first width and a first recess; 
the second modular frame having a second recess and dimensions matching those of the first modular frame; 
Here, Tumlin teaches forming frame assembly from molded sub-assemblies, each with the different surfaces and joining elements, see claim 1 of Tumlin, see also Fig. 1 and also Figs. 2 and 3 of locking mechanisms.  See teaching of molded sub-assemblies, [0011], and [0006-0010].  The molded frame assemblies encompassing the claimed casting of the frames.  Further, Tumlin, in Col. 5, lines 28-65, teaches of male alignment members 46 (projecting distal ends), that interacts with a female alignment member 50 (cavity), see Fig. 4, and also the use of interlocking members, see 42, 48 (joining elements) wherein the locking surfaces 54, 56 engages, see Fig. 5.

Tumlin teaches of molded frames (sub-assemblies), but does not specifically teach of casting the frames with a top and bottom mold portions for each frames, the third and fourth frames, the differences of the dimensions, and of the shipping arrangement.

Regarding forming the frames via casting from mold portions, Sibbett teaches of the mold 10 that includes a first and second mold half 12, 14, (these correspond to the claimed upper and bottom mold portions) for casting the formed article, such as a door frame [0035-0037], see also Figs. 3 and 4.  Wherein as seen in [0034], the two pieces can be snap fit together, see also Fig. 2.  Thus, it is known in the art of casting of the molded frame parts from an upper and bottom mold portions as this a known process in forming the shaped frame parts.
It would have been obvious for one of ordinary skill in the art to recognize and modify the molded frame parts of Tumlin as being formed from a top and bottom mold portions (halves) in forming the respective frame piece as taught by Sibbett as this is a known process in forming the molded frame parts.

Further, in regards to the different dimensions of the first and second frame parts, see the teaching of Bayer, see sill exterior 200e and sill interior 200i (that correspond to the claimed frames), and also see Fig. 10, of the left and right jambs 202, 203, see 202i interior and 202e exterior, wherein the sills are locked together, see the different dimensions between the exterior and interior.  Frame of the window similar to the door frame wherein different sized frames formed can be joined together to form the sized frame, here, the exterior and interior portions of the windows also applicable to the door frames.  The frame portions of Bayer having different length and width, while having recesses that match in forming the together between the two mold frames.
Lastly, see in Bayer of the different respective alignment and locking via male and recesses as seen between the first and second frame parts, such as seen between 202e, 203e with 202i, 203i in Fig. 10, see 300e 301e, and 300i, 301i in Fig. 12 and 302, 303 with 372, 373 in Fig. 13.
Here, it would have been obvious for one of ordinary skill in the art to modify formed frames Tumlin in view of Sibbett with the different dimensions while still mating together as taught by Bayer in order to form the final product between the joining of the two different frame portions.

Regarding “casting a third modular frame between a second top mold portion and a second bottom mold portion, the third modular frame having a second length larger than the first length, a second width larger than the first width, and a third recess; 
casting a fourth modular frame between the second top mold portion and the second bottom mold portion, the fourth modular frame having a fourth recess and dimensions matching those of the third modular frame”, it is already taught of forming sub-mold assemblies in Tumlin and the additional third and fourth frame portions would be a multiplication of sub assembly parts in forming the modular frame.  
It would have been obvious for one of ordinary skill in the art to modify the teachings of Tumlin in view of Sibbet and Bayer with additional sub-mold assemblies in this case that assemble together to form the frame.

Regarding “seating a first male alignment member within the first recess, a first female alignment member within the second recess, a second male alignment member within the third recess, and a second female alignment member within the fourth recess, the first male alignment member having dimensions matching those of the second male alignment member and the first female alignment member having dimensions matching those of the second female alignment member”.  The various corresponding alignment members and recesses are known as seen in the teachings above in Tumlin and Bayer, see teachings of Tumlin of the male alignment 46 (projecting distal ends) and female alignment 50 (cavity).

Regarding ”mating the first modular frame and the first male alignment member with the second modular frame and the first female alignment member in a shipping arrangement; and mating the third modular frame and the second male alignment member with the fourth modular frame and the second female alignment member in a shipping arrangement.”  See Wang regarding the teaching of injection molding of frames 32, 33, see Col. 5, lines 36-43, see also Col. 1, lines 17-42 and 58-65.  See also the teaching regarding shipping arrangement, see Fig. 7 and 10, regarding shipping mode, Col. 3, lines 11-15. Col. 4, lines 41-52. See in Fig. 5 when locking mode is engaged, Col. 3, lines 16-19. Col. 4, lines 41-52.  Here, Wang teaches of the frames that are placed both in shipping arrangement and then into the locking mode for engaging the frame parts together.  This matches with the claimed alignment of the frames between engagement and installed arrangement.  Wang also teaches of the use of double locking pins 51 that engages with the double cleat 50 on the respective members when in the installed arrangement, but are off set from another when the dowels 40 and pins 41 are engaged during shipping arrangement, see Figs. 7 and 8, and also Col. 4, lines 16-52.
It would have been obvious for one of ordinary skill in the art to modify the arrangement of the mold frames as taught by Tumlin in view of Sibbett and Bayer with the shipping arrangement of the frames along with an install arrangement when the frames are locked together as taught by Wang thereby allowing for shipping and later assembly of the frame parts.

In regards to claim 8 (dependent upon claim 7), the claim are directed to the respective male alignment member with various recesses seating a male interlocking member including a plurality of arms into a recess, or plurality of teeth, and of mating one of the frames via the male alignment member with another frame with a female alignment member in a shipping arrangement.  Regarding the arms and teeth, these are variations of the alignment members and further, see teaching in Tumlin above regarding the use of the features.  
Here, the features concerning the various alignment members with the arms and teeth for engagement are recognized as being used for mating between the members and one skilled in the art to recognize the features taught by Tumlin being applicable for use for mating between the frame members.  The Wang reference also teaching of various alignment members regarding the members between a shipping arrangement and an installed (or locking) arrangement, and here one skilled in the art recognizes the various alternate alignment members used between the frame members, for both aligning and mating.  
It would have been obvious for one of ordinary skill in the art to modify the respective frame members of Tumlin in view of Sibbett, Bayer, and Wang with the different alignment members in different configurations and locations on the frame members used for aiding in seating and mating the respective frames in the desired arrangement.  It is noted that the Wang reference teaching of the shipping arrangement between the frames in relation to the alignment members.

In regards to claim 9 (dependent upon claim 8), the claim is directed to further step of pulling the first frame from the second frame, the third frame from the fourth frame, and mating the respective frames with the with the alignment members in the installed arrangement.  This step is taught by the teachings in Wang above wherein the mold frames are in shipping arrangement and at installation be placed into locking (or installed) arrangement with the locking of the features via the alignment members.

In regards to claim 10 (dependent upon claim 9), the claim further having the step of mating the respective frames with the respective alignment members such that the plurality of arms progressively engage with plurality of teeth.  Here, see the teaching above by Tumlin regarding the use of plurality of arms and teeth for alignment between frames.  Wherein, the features concerning the various alignment members with the arms and teeth for engagement are recognized as being used for mating between the members and one skilled in the art to recognize the features taught by Tumlin being applicable for use for mating between the frame members.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744